DETAILED ACTION

This Office action is a reply to the amendment filed on 7/2/2021. Claims 1-9 and 11-20 are pending. Claim 10 has been cancelled. No claims have been withdrawn. No new claims have been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/2/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6, 8, 11, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 20160010336) in view of Paradis et al. (US 20140130435) (‘Paradis’).
Claims 1-6, 8 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 20160010336) in view of Van Wagoner (US 4021981) and further in view of Letts et al. (US 20130164524) (‘Letts’).
Claim 1, Kelly teaches a roof system, comprising:
a roof deck (22; Fig. 4);
a layer of weighted cover board 24 disposed upwardly adjacent and in direct contact with an upper surface of the roof deck ([0023]; Fig. 4), wherein a body of the weighted coverboard is formed from a composite material that is moisture resistant and mold resistant (cement board; under the basic properties of materials, cement board is moisture and mold resistant [0023]); and
a waterproofing membrane 42 positioned at an uppermost surface of the roof system; and
a layer of insulation 28 positioned above an upper surface of the layer of weighted cover board (Fig. 4).
Although, Kelly teaches fastening means (“mechanically fastened” [0023]) arranged at an upper surface of the roof deck for coupling the layer of weighted cover board to the roof deck (Fig. 4), Kelly does not teach the fastening means being an adhesive, and is unclear as to whether the composite material includes recycled materials.
However, Paradis teaches a roof system comprising an adhesive arranged at an upper surface of a roof deck for coupling a layer of weighted cover board to the roof deck (“cover board 106 may be coupled with insulation board 110 and/or roof deck 102 via…adhesive bonding, and the like” [0046]), and further teaches the cover board prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
Claim 3, Kelly further teaches wherein the roof deck comprises a plurality of fluted panels arranged in an overlapping relationship (62; [0023]; Fig. 4), each of the 
	Claim 6, Kelly further teaches a plurality of fasteners coupling the weighted cover board to the roof deck ([0023]; Fig. 4).  
Claim 8, Kelly further teaches wherein the plurality of fasteners extend through the at least one upper flute of the plurality of fluted panels (Fig. 4).
Claim 11, Kelly teaches a method of forming a roof system, comprising:
installing a roof deck (22; Fig. 4), the roof deck comprising a plurality of fluted panels arranged in an overlapping relationship (62; [0023]; Fig. 4), each of the plurality of fluted panels having at least one upper flute (62 upper; Fig. 4) and at least one lower flute (62 lower; Fig. 4);
a layer of weighted cover board (64; [0023]; Fig. 4), wherein a body of the weight coverboard is formed from a composite material that is moisture resistant and mold resistant (cement board; under the basic properties of materials, cement board is moisture and mold resistant [0023]);
positioning the layer of weighted cover board upwardly adjacent and in direct contact with a surface of the at least one upper flute of the roof deck (Fig. 4);
Page 3 of 8KES0038US4installing a layer of insulation 28 at a position above an upper surface of the layer of weighted cover board (Fig. 4); and
installing a waterproofing membrane 42 at an uppermost surface of the roof system (Fig. 4).
Kelly does not teach applying an adhesive to at least one of the roof deck and a layer of weighted cover board such that the adhesive couples the layer of weighted 
However, Paradis teaches applying an adhesive to at least one of the roof deck and a layer of weighted cover board such that the adhesive couples the layer of weighted cover board to the roof deck (“cover board 106 may be coupled with insulation board 110 and/or roof deck 102 via…adhesive bonding, and the like” [0046]) and further teaches the cover board including recycled materials (“[r]oofing board may be an insulation board 110 or a cover board 106….that may include…pressed recycled paper” [0053]; recycled paper products [0054]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try applying an adhesive to at least one of the roof deck and a layer of weighted cover board such that the adhesive couples the layer of weighted cover board to the roof deck, with the reasonable expectation of utilizing known materials and methods to form the roof system, with no respective change in function, since such a modification would have involved a mere change in known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known 
	Claim 18, Kelly further teaches fastening the weighted cover board to the roof deck with a plurality of fasteners ([0023]; Fig. 4).
	Claim 19, Kelly further teaches wherein the fastening the weighted cover board to the roof deck includes extending the plurality of fasteners through upper flutes of the plurality of fluted panels ([0023]; Fig. 4).
Claim 1, Kelly teaches a roof system, comprising:
a roof deck (22; Fig. 4);
a layer of weighted cover board 24 disposed upwardly adjacent and in direct contact with an upper surface of the roof deck ([0023]; Fig. 4), wherein a body of the weighted coverboard is formed from a composite material that is moisture resistant and mold resistant (cement board; [0023]); and
a waterproofing membrane 42 positioned at an uppermost surface of the roof system; and
a layer of insulation 28 positioned above an upper surface of the layer of weighted cover board (Fig. 4).
Although, Kelly teaches fastening means (“mechanically fastened” [0023]) arranged at an upper surface of the roof deck for coupling the layer of weighted cover board to the roof deck (Fig. 4), Kelly does not teach the fastening means being an adhesive, and is unclear as to whether the composite material includes recycled materials.
However, Van Wagoner teaches a roof system comprising a cover board 
Further, Letts teaches a roof system comprising a layer of weighted cover board formed from a composite material (10; Fig. 2) that is moisture resistant [0010] and mold resistant [0027], the composite material including recycled materials [0005].
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try using an adhesive arranged at an upper surface of the roof deck for coupling the layer of weighted cover board to the roof deck, and including recycled materials in the composite material board, with the reasonable expectation of utilizing known materials and methods to form the roof system, with no respective change in function, since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known 
Claim 2, as modified above, the combination of Kelly, Van Wagoner and Letts teaches all the limitations of claim 1, and further teaches wherein the adhesive comprises one of a silicone roof coating and a urethane adhesive (Van Wagoner col. 7, lines 13-14).
Claim 3, Kelly further teaches wherein the roof deck comprises a plurality of fluted panels arranged in an overlapping relationship (62; [0023]; Fig. 4), each of the plurality of fluted panels having at least one upper flute (62 upper; Fig. 4) and at least one lower flute (62 lower; Fig. 4).
Claim 4, Kelly further teaches a sealant material for applying to the overlapping fluted panels [0023], but does not teach the adhesive being arranged at an upper surface of the at least one upper flute of each of the plurality of fluted panels. However, as noted above, Van Wagoner teaches a roof system comprising a cover board adhered directly to a roof deck, comprising an adhesive arranged at an upper surface of the roof deck for coupling a layer of weighted cover board to the roof deck (“bonding the panel directly to the deck” col. 7, lines 5-10). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try arranging the adhesive at an upper surface of the at least one upper flute of each of the plurality of fluted panels, with the reasonable expectation of further securing the cover board to the roof deck using known techniques and materials.
Claim 5, Kelly further teaches wherein the layer of weighted cover board comprises a plurality of panels of weighted cover board and a plurality of joints are 
	Claim 6, Kelly further teaches a plurality of fasteners coupling the weighted cover board to the roof deck ([0023]; Fig. 4).  
Claim 8, Kelly further teaches wherein the plurality of fasteners extend through the at least one upper flute of the plurality of fluted panels (Fig. 4).  
Claim 11, Kelly teaches a method of forming a roof system, comprising:
installing a roof deck (22; Fig. 4), the roof deck comprising a plurality of fluted panels arranged in an overlapping relationship (62; [0023]; Fig. 4), each of the plurality of fluted panels having at least one upper flute (62 upper; Fig. 4) and at least one lower flute (62 lower; Fig. 4);
a layer of weighted cover board (64; [0023]; Fig. 4), wherein a body of the weight coverboard is formed from a composite material that is moisture resistant and mold resistant (cement board; under the basic properties of materials, cement board is moisture and mold resistant [0023]);
positioning the layer of weighted cover board upwardly adjacent and in direct 
Page 3 of 8KES0038US4installing a layer of insulation 28 at a position above an upper surface of the layer of weighted cover board (Fig. 4); and
installing a waterproofing membrane 42 at an uppermost surface of the roof system (Fig. 4).
Kelly does not teach applying an adhesive to at least one of the roof deck and a layer of weighted cover board such that the adhesive couples the layer of weighted cover board to the roof deck, and the composite material including recycled materials.
However, Van Wagoner teaches applying an adhesive to at least one of the roof deck and a layer of weighted cover board such that the adhesive couples the layer of weighted cover board to the roof deck (“bonding the panel directly to the deck” col. 7, lines 5-10).
Further, Letts teaches a roof system comprising a layer of weighted cover board formed from a composite material (10; Fig. 2) that is moisture resistant [0010] and mold resistant [0027], the composite material including recycled materials [0005].
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try applying an adhesive to at least one of the roof deck and a layer of weighted cover board such that the adhesive couples the layer of weighted cover board to the roof deck, with the reasonable expectation of utilizing known materials and methods to form the roof system, with no respective change in function, since such a modification would have involved a mere change in known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 
Claim 12, as modified above, the combination of Kelly, Van Wagoner and Letts teaches all the limitations of claim 11, and further teaches wherein the adhesive comprises one of a silicone roof coating and a urethane adhesive (Van Wagoner col. 7, lines 13-14).
Claims 13 and 14, Kelly further teaches a sealant material for applying to the overlapping fluted panels [0023], but does not teach the adhesive being applied at an upper surface of the at least one upper flute of each of the plurality of fluted panels, or a lower surface of the layer of weighted cover board. However, as noted above, Van Wagoner teaches a roof system comprising a cover board adhered directly to a roof deck, comprising an adhesive applied at an upper surface of the roof deck for coupling a layer of weighted cover board to the roof deck and to a lower surface of the layer of weighted cover board (“bonding the panel directly to the deck” col. 7, lines 5-10). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of 
Claims 15 and 16, Kelly further teaches wherein the layer of weighted cover board comprises a plurality of panels of weighted cover board and a plurality of joints are formed between adjacent panels of weighted cover board (64; joints between boards 64; [0023]; Fig. 4). Kelly does not teach a sealing the plurality of joints formed between adjacent panels of weighted cover board. However, Van Wagoner teaches sealing the plurality of joints formed between adjacent panels of weighted cover board, wherein the sealing the plurality of joints comprises applying a sealant to each of the joints (Van Wagoner col. 6, lines 40-45). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try using a sealant arranged at the plurality of joints formed between adjacent panels of weighted cover board, wherein the sealing the plurality of joints comprises applying a sealant to each of the joints, with the reasonable expectation of further preventing water from permeating through the roof.
Claim 17, as modified above, the combination of Kelly, Van Wagoner and Letts teaches all the limitations of claim 16, and further teaches wherein the sealant comprises a silicone roof coating (Van Wagoner col. 7, lines 13-14).  
	Claim 18, Kelly further teaches fastening the weighted cover board to the roof deck with a plurality of fasteners ([0023]; Fig. 4).
	Claim 19, Kelly further teaches wherein the fastening the weighted cover board to the roof deck includes extending the plurality of fasteners through upper flutes of the .
Claims 7, 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 20160010336) in view of Van Wagoner (US 4021981) and Letts et al. (US 20130164524) (‘Letts’) as above and further in view of Myers (US 5088259).
Claims 7 and 9, Kelly, Van Wagoner and Letts teach all the limitations of claim 6 as above. Kelly is unclear as to whether the plurality of fasteners comprise a plurality of self-tapping screws, and a plurality of washers, the plurality of washers being positioned between the plurality of fasteners and the weighted cover board. However, Myers teaches a roof system comprising a plurality of self-tapping screws (Myers col. 3, lines 23-35), and a plurality of washers 22, the plurality of washers being positioned between the plurality of fasteners and a weighted cover board (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try using self-tapping screws for the fasteners and incorporating a plurality of washers, the plurality of washers being positioned between the plurality of fasteners and the weighted cover board, with the reasonable expectation of using readily available and known materials to further fasten the weighted cover board to the roof deck using known techniques with no respective change in function.
Claim 20, Kelly, Van Wagoner and Letts teach all the limitations of claim 18 as above. Kelly is unclear as to positioning a plurality of washers between the plurality of fasteners and the weighted cover board. However, Myers teaches positioning a plurality of washers 22 between a plurality of fasteners and a weighted cover board (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try positioning a plurality of washers between the plurality of fasteners and the 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended the claims and thus the scope of the claims has been changed. The examiner has modified the rejection from the previous Office action to address the claims as amended. Applicant’s arguments are respectfully drawn to the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635